DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Atkinson on 12/21/2021.
The application has been amended as follows: 
Claim 1. A heat exchanger module, comprising:
a condenser unit, and 
an evaporator unit; 
wherein
the evaporator unit comprises N pieces of first parallel heat exchangers, and the first parallel heat exchangers are arranged adjacently, wherein N[[≥]]=3; 
a first plurality of coolant temperatures of the first to the Nth pieces of the first parallel heat exchangers along an air flow direction in the evaporator unit reduce gradually;
wherein the condenser unit comprises a corresponding number of pieces of second parallel heat exchangers to the N pieces of the first parallel heat exchangers, a 
wherein the second parallel heat exchangers are integrally connected by screws or rivets and sealing cotton, where the sealing cotton prevents air leakage in gaps between the second parallel heat exchangers; and 
wherein a first parallel heat exchanger of the evaporator unit is connected to a third parallel flow heat exchanger of the condenser unit by a first coolant pipe; a second parallel heat exchanger of the evaporator unit is connected to a second parallel flow heat exchanger of the condenser unit by a second coolant pipe; and a third parallel heat exchanger of the evaporator unit is connected to a first parallel flow heat exchanger of the condenser unit by a third coolant pipe.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Changes to Fig. 3 should be made to clarify connecting parts, sheet metal parts and fasteners as set forth in the claims 7-17 and 19-20. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts do not disclose or make obvious the subject matter recited in claims 1 and 21, in particular, the material of sealing cotton that connect the second parallel heat exchangers. Kawaguchi (US patent No. 6,039,111) and Yanatori (JP 60-71895 A) only .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 11/22/2021, with respect to claims 1 and 4-21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.K.L/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763